ORDER
This matter came before the Supreme Court for oral argument on request of the House of Representatives for an Advisory Opinion. That request concerns the constitutionality of pending House Resolution No. 93-H-7198 which would amend section 1 of chapter 71 of the Public Laws of 1978 relating to the Town of Lincoln.
The court has reviewed the memoranda submitted on behalf of the House of Representatives, Town of Lincoln and the Attorney General. Following oral argument and conference the court is of the opinion that the proposed legislation would be invalid in that it would violate Article XIII of the Rhode Island Constitution, the Home Rule for Cities and Towns amendment, so called.
In view of our opinion that Article XIII of the Constitution of Rhode Island would prohibit the proposed legislation we need not respond to the request for our opinion as to whether the proposed legislation would violate Section 1 of Article XIV of the Amendments of the United Sates Constitution.
Because of the constraints of time facing the Honorable House of Representatives, this order is being issued to inform the House promptly of our opinion. A full opinion setting forth the reasons for our conclusions will be published at a later date.